        Case 1:19-cr-10080-NMG Document 408 Filed 06/11/19 Page 1 of 4



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS



 UNITED STATES OF AMERICA                        )
                                                 )
               v.                                )     Criminal No. 19-10080-NMG
                                                 )
 DAVID SIDOO et al.,                             )
                                                 )
               Defendants.                       )



  DOUGLAS HODGE’S RESPONSE TO MOTION TO UNSEAL DKTS. 400 AND 401

       The government seeks to ex post facto justify its decision to ignore its meet and confer

obligations concerning the process for unsealing its conflicts motion. As detailed below, the

sequence of events demonstrates the government’s self-interested conduct.

        During the Initial Status Conference on Monday, June 3, 2019, Mr. Rosen asked the

Court’s permission to publicly file a redacted copy of the Government’s Motion for Hearing

Regarding Conflicts of Interest. June 3, 2019 Status Conference, ECF No. 396, at 18:5-6. Mr.

Weinberg, speaking on behalf of the defendants, objected and asked the Court to delay the public

filing of the government’s motion until the defendants could file responses, reasoning that

permitting the government to file its motion would create “an asymmetrical picture in the public

media.” Id. at 18:8-19:2. The Court agreed with Mr. Weinberg, and ordered:

       Okay. So here’s what I’ll do: Those of you who will have the Foster hearings, file your
       responses under seal. You don’t need to file a motion for that. And I’ll wait to have the
       Government file a redacted version of its original motion, which is 283, until the
       Defendants have filed their pleadings.

       Then I would — once the exchange is complete, I would like the parties to confer with
       each other, the Government with each Defendant and vice versa, about what redacted
       version should appear on the docket and agree to that. And please redact as little as
       possible. Just redact what is necessary because it does need to be public as far as it can
       be. Okay.


                                                1
         Case 1:19-cr-10080-NMG Document 408 Filed 06/11/19 Page 2 of 4




Id. at 19:3-14. In response to a question from Mr. O’Connor, the Court explicitly clarified that

the order covered the “U.S.C. situation, too.” Id. at 19:15-24.

       On Thursday, June 6, 2019, attorneys for the government and for defendant Robert

Zangrillo scheduled Mr. Zangrillo’s Foster hearing for Tuesday, June 11, 2019. The Court,

therefore, directed the Government and Mr. Zangrillo to file the government’s redacted motion

and Mr. Zangrillo’s response in advance of Tuesday’s hearing. The Court, however, did not

contradict its prior order that before filing its motion on the public docket, the Government must

(i) meet and confer with the defendants and (ii) allow the defendants to file their responses

simultaneously with the government’s motion.

       Counsel for Mr. Zangrillo, Mr. Weinberg, asked Mr. Rosen to consider redacting all

information not related to Mr. Zangrillo, but Mr. Rosen opted not to take this step. Instead,

directly contrary to the Court’s June 3, 2019 order, the government publicly filed its motion

without meeting and conferring with counsel for any defendants (other than Mr. Zangrillo),

providing defendants with any opportunity to request redactions, or providing defendants with

the opportunity to file their responses simultaneously with the government’s filing. The

government did not even provide defendants with an opportunity to proactively contact the

government after receiving notice that Mr. Zangrillo’s hearing had been scheduled, and the

government immediately filed its motion five days in advance of the deadline. The

government’s motion includes easily-redactable sections concerning USC that are unrelated to

Mr. Zangrillo’s Foster hearing.

       Mr. Hodge will file his response by June 27, 2019 demonstrating why no conflicts exist.

Mr. Hodge objects to the government’s motion insofar as it seeks to justify its decision to

contravene an order of this Court by re-litigating an already-decided issue, but for the reasons



                                                 2
          Case 1:19-cr-10080-NMG Document 408 Filed 06/11/19 Page 3 of 4



stated in Mr. Abdelaziz’s Response, ECF No. 404, Mr. Hodge does not seek to enforce this

Court’s order, given that the government’s unilateral action has rendered the order moot.1




Dated: June 11, 2019                                         Respectfully submitted,

                                                             DOUGLAS HODGE,

                                                             By his attorneys,

                                                             /s/ Brien T. O’Connor
                                                             Brien T. O’Connor (BBO# 546767)
                                                             brien.o’connor@ropesgray.com
                                                             ROPES & GRAY LLP
                                                             Prudential Tower
                                                             800 Boylston Street
                                                             Boston, MA 02199
                                                             Phone: (617) 951-7000

                                                             Joan McPhee (BBO# 547869)
                                                             joan.mcphee@ropesgray.com
                                                             ROPES & GRAY LLP
                                                             1211 Avenue of the Americas
                                                             New York, NY 10036-8704
                                                             Phone: (212) 596-9000

                                                             Miranda Hooker (BBO# 661569)
                                                             hookerm@pepperlaw.com
                                                             PEPPER HAMILTON LLP
                                                             125 High Street
                                                             Boston, MA 02110
                                                             Phone: (617) 204-5129




1
 The government also attached as Exhibit 1 to its Motion only the beginning of the email thread between Mr.
O’Connor and Mr. Rosen. The more complete thread is attached as Exhibit 1 hereto.


                                                        3
         Case 1:19-cr-10080-NMG Document 408 Filed 06/11/19 Page 4 of 4



                                  CERTIFICATE OF SERVICE

        I hereby certify that on June 11, 2019, a copy of the foregoing was filed electronically.

Notice of this filing will be sent by e-mail to all parties by operation of the Court’s electronic filing

system or by mail to anyone unable to accept electronic filing as indicated on the Notice of

Electronic Filing. Parties may access this filing through the Court’s CM/ECF System.

                                                    /s/ Brien T. O’Connor
                                                    Brien T. O’Connor




                                                   4
